DETAILED ACTION
Applicant’s amendments and remarks, filed August 2, 2022, are fully acknowledged by the Examiner. Currently, claims 1, 4, 6-11 and 14 are pending with claims 2, 3, 5, 12 and 13 cancelled, claims 8 and 9 withdrawn, and claims 1, 6, 7, 10, 11 and 14 amended. Applicant’s cancellation of claim 13 has obviated the previously-filed rejection of the claim under 35 U.S.C. 112, first paragraph. The following is a complete response to the August 2, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14, the claim recites “the wavelength produced is ramped up or down in a linear fashion” therein. Claim 1 has been amended to require that “the density of carbon fibers are varied to create different radiating zones in the sheet, wherein the sheet includes multiple regions with different fiber density in order to produce a wide spectrum of infrared radiation”. 
Looking to the instant disclosure, the Examiner has only identified a single point of discussion therein with respect to the ramping up or down of the wavelength. Paragraph [0032] of the filed Specification sets forth that “the wavelength produced by the infrared generating elements is ramped up or down in a linear or non linear fashion”. Paragraph [0021] then discusses the manner in which the density of carbon fibers can be varied across the CFIG sheet and specifically sets forth that the varying of the density can provide “different radiating zones in one sheet” that can include “different fiber density in order to produce a wide spectrum of infrared radiation” such that “a region with a first density would produce a first spectrum, and a region with a second density would produce a second spectrum.” 
It is due to these two disclosures that the Examiner has failed to find written description support for the combination of limitations required by claim 14 where the CFIG sheet includes a varied density of carbon fiber, and then also possess the structural/functional arrangement to emit a wavelength that can be ramped up or down as required by claim 14. [0021] of the filed Specification provides disclosure that the CFIG sheet with the varied density provides different spectra at different regions thereby conflicting with the requirement of claim 14 for a single wavelength to be ramped up and down. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation of “the planar infrared heaters are carbon fiber infrared generating (CFIG) sheets” therein. This limitation fails to have proper antecedent basis in the claims given that claim 1 only sets forth for a single “a planar infrared heater”. This lack of antecedent basis further renders the scope of the claim as indefinite given that it is unclear how many heaters the claim requires, and the how many CFIG sheets are required. Appropriate correction is required.
Regarding claim 14, the claim recites the limitation of “the wavelength produced is ramped up or down in a linear fashion” therein. First, the recitation of “the wavelength” fails to have proper antecedent basis in the claims. Next, the limitation of “the wavelength produced” is method-like language in an apparatus claim. The scope of the claim is further indefinite because it is unclear if infringement of the claim would occur when a chamber capable of ramping up or down the claimed wavelength is provided, or only once the chamber is actively ramping up or down the wavelength. The Examiner respectfully suggests Applicant amend claim 14 to utilize functional language such as “configured to be ramped up or down in a linear fashion” to correct the issue. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7, 10, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) in view of Oh et al. (US Pat. Pub. 2003/0155347 A1).
 Regarding claim 1, O’Keefe discloses a treatment chamber comprising: a subject treatment area, said subject treatment area (area internal to the sauna 100 as depicted in figure 2) including a floor (defined by the base panel 112), at least a first wall (a wall formed by a side panel 110), and a seat (seat formed by 136), a planar infrared heater attached to the first wall (for example, the heater 142 attached to a right wall), the planar infrared heater being a carbon fiber impregnated infrared generating (CFIG) paper sheet (see [0035] providing for the heater to be formed from a “carbon-infused paper”) and
While O’Keefe contemplates the CFIG paper sheet and further contemplates the use of a plurality of heating regions so as to provide different infrared spectrum (see [0082] discussing the use of near, mid and far infrared emissions; see also [0083] and [0084] discussing the use of ‘different peak emission wavelengths, such as may be the case for emitters constructer of different materials), O’Keefe fails to specifically contemplate that such has a plurality of microscopic carbon fibers approximately .000004 inches in diameter as a resistive and emissive source sandwiched between pre-impregnated epoxy fiber cloth, wherein the density of carbon fibers are varied to create different radiating zones in the sheet, wherein the sheet includes multiple regions with different fiber density in order to produce a wide spectrum of infrared radiation. 
Oh discloses a similar type of CFIG sheet heater as that of O’Keefe. Oh further provides for the creation of different radiating zones in a sheet due to different fiber density in order to provide a wide spectrum of infrared radiation (see [0025] providing for “different heat characteristics … by adjusting the content of carbon fibers”). Oh also teaches for a diameter of the carbon fibers at the claimed size of 0.000004 inches (see [0034] with the disclosure of 5-50µm). Oh further discloses for the use of the use of epoxy/fiberglass fabric to sandwich the microscopic carbon fibers (as in [0036] and [0037]).  Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the construction of the CFIG paper sheet infrared heater as in Oh as the infrared heater panel of O’Keefe to provide for an exemplary manner of constructing the infrared heater of O’Keefe and to further provide for different peak emission wavelengths across a single heater panel as contemplated in [0082]-[0084] of O’Keefe. Oh readily provides that such a construction is a known and exemplary manner to accomplish a wide spectrum of infrared radiation from a CFIG paper sheet infrared heater with such an arrangement working equally well as the infrared heater in O’Keefe to provide for the disclosed infrared radiation emissions and treatment to subject within the treatment chamber.
 Regarding claim 7, O’Keefe provides for a heart rate sensor (152 as in [0045]), and wherein the control module is further configured to adjust the amount of infrared radiation produced by any of the planar heater in response to a change in the subject heart rate as detected by the heart rate sensor (see [0045], [0047], [0049] and [0062]), and wherein the control module is further configured to shut off the infrared radiation entirely if the heart rate detected indicates a danger to the subject's health (Via the control of power from the control system provided in the cited paragraphs above).  
Regarding claim 10, in view of the combination of O’Keefe and Oh in the rejection of claim 1 above, the infrared heater further includes a first region of the sheet with a first fiber density produces a first spectrum of infrared radiation and a second region with a second fiber density products a second spectrum of infrared radiation (via the varied density of the heater panel provided by the combination with Oh would result in the claimed first and second regions with the respective first and second spectrum).
Regarding claim 11, neither O’Keefe or Oh specifically contemplate that the fiber density is linearly increased within a region of the sheet. However, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to have provided such an arrangement because this represents one of a known number of ways to vary the spectrum of IR radiation emitted from a region of a CFIG sheet heater in view of the teaching of Oh. The Examiner is of the position that such a manner of manufacturing would have been an obvious consideration to one of ordinary skill in the art when accomplishing the broad range of IR to be emitted from a heater as disclosed throughout O’Keefe, with Oh providing the exemplary direction that varying density of fibers results in differing emissions along a single heater. The selection of a random variation in density or linear variation when further be two of a number of known modalities to vary the density, with either working equally as well to provide the claimed regions while also having a reasonable expectation of success. Applicant’s own disclosure in [0021] fails to provide any criticality or unexpected results associated with the selection of a linear variation such that the utilization of such would be non-obvious in view of the direction in O’Keefe and Oh.
Regarding claim 14, in view of the control provided in O’Keefe, the Examiner is of the position that the heater would be capable of producing a wavelength that is configured to be ramped up or down in a linear fashion, wherein each of the plurality of ranges of wavelengths is defined in microns.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keefe in view of Oh as applied to claim 1 above, and further in view of Hong (CN 201320352).
Regarding claim 4, O’Keefe fails to provide for the claimed thickness. While Oh provides for a thickness of 40µm, Oh fails to provide for a thickness that is specifically 1/16th of an inch. Hong discloses an exemplary CFIG sheet heater that discusses a thickness of 1/16th of an inch. (see paragraph [3] of the translated copy in the application file). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill at the time the invention was made to have utilized a thickness for the heating element of the combined device in view of the teaching of Hong. Hong readily provides that a carbon fiber based infrared heater is capable of being formed with the claimed thickness, and the Examiner notes that the selection of such a thickness would have been an obvious consideration to one of ordinary skill given that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keefe in view of Oh as applied to claim 1 above, and further in view of Tei et al (US pat. Pub. 2007/0294818 A1).
Regarding claim 6, while O’Keefe provides for the control module and interface as set forth in the rejection of claim 1 above, O’Keefe fails to specifically provide for a subject detection sensor and to activate the control module user interface upon detection of motion at the chamber.  Tei discloses a similar treatment chamber as that of O’Keefe and specifically contemplates the use of a subject detection sensor (9) and for such to activate a feature of the treatment chamber via a control module (see [0040] discussing that the controller is activated based on the status of the seat switch 9 detecting the subject sitting; see [0046] providing for automatic operation). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the subject detection sensor as in Tei with the chamber of O’Keefe to provide for an exemplary manner of monitoring occupancy as well as controlling the operation of the sauna. In view of the teaching of Tei, the activating of the interface of O’Keefe would have been an obvious consideration so as to allow for the user, once seated, to operate the chamber to provide for a desired treatment.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks filed August 2, 2022 with respect to the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of O’Keefe, Hikada, Tei and Komulainen have been fully considered and are persuasive. Specifically, the substantial changes to claim 1 to cancel portions of the claim language and then present new limitations directed towards the construction of the CFIG paper sheet have defined over   Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1, 7, 10, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keeffe et al. (US Pat. Pub. 2010/0017953 A1) in view of Oh et al. (US Pat. Pub. 2003/0155347 A1).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keefe in view of Oh as applied to claim 1 above, and further in view of Hong (CN 201320352).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Keefe in view of Oh as applied to claim 1 above, and further in view of Tei et al (US pat. Pub. 2007/0294818 A1).

The Examiner is of the position that these newly cited grounds of rejection are tenable for at least the rationale set forth in the action above
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794